Munder, J.
(dissenting). I dissent and vote to reverse the order insofa r as appealed from and to grant the motion to dismiss the complaint as against the appellant.
I fihd con siderable merit in the view of my colleague, Acting Presiding J iistice Hopkins, that the rule of Madden v. Queens County Jockey Club (296 N. Y. 249) should not control in the present circpmstances, since the operation of racetracks by the appellant is no, longer purely private but has taken on the character of Sta(te action. However, I think we are bound by the application of the Madden rule, subsequent to the enactment of chapters 812 and 813 of the Laws of 1955, in those cases uphold*97ing the exclusion of patrons (see Matter of Vaintraub v. New York Racing Assn., 28 A D 2d 660, and People v. Licata, 28 N Y 2d 113, in which Vaintraub was cited with approval).
G-ulotta and Brennan, JJ., concur with Hopkins Acting P. J.; Benjamin, J., concurs in part and dissents in part and votes to affirm the order insofar as appealed from, without modification, in an opinion. Munder, J., dissents and votes to reverse the order insofar as appealed from and to grant the motion to dismiss the complaint as against appellant.
Order modified by adding thereto a provision converting the action into a proceeding under article 78 of the CPLR to review said defendant’s refusal to allot stalls to plaintiff. As so modified, order affirmed insofar as appealed from, without costs.